DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-11, 13-17 and 19-20 (renumbering as 1-17 respectively) are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 05/12/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Chong et al. (US 2018/0227719 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 13, 14 and 29 as described below:
Regarding claim 1, A wireless communication system, comprising: a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices comprising low-power wireless sensors disposed within an aircraft; and a server within the aircraft and connected to the plurality of physical router devices via a plurality of separate wired connections, the server comprising: one or more processors; a communication interface configured to communicate between the one or more processors and the plurality of physical router devices via a deterministic connection with each of the physical router devices; and a computer-readable memory storing executable instructions that, when executed by the one or more processors, cause the server to implement a virtual mesh network environment, comprising: a plurality of virtual routers configured to communicate with the plurality of low-power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices; and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers.
Regarding claim 10, A tangible, non-transitory computer-readable medium storing executable instructions for handling wireless communication that, when executed by at least one processor of a computer system, cause the computer system to: establish a deterministic connection with each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices; and implement a virtual mesh network environment, comprising: 3Application No. 16/809,072Docket No.: 19-1929-US-NPa plurality of virtual routers configured to communicate with the plurality of low- power wireless devices through the plurality of physical router devices, wherein each of the virtual routers corresponds to one of the physical router devices, wherein each virtual router of the plurality of virtual routers includes a mesh node component configured to manage non-deterministic communication (i) between the virtual router and other virtual routers of the plurality of virtual routers and (ii) between the virtual router and at least some of the plurality of low-power wireless devices, such mesh node component being configured to manage the non-deterministic communication according to a standard wireless mesh network protocol as a physical node within a wireless mesh network; and a virtual communication layer configured to route inter-router communication between the plurality of virtual routers.
Regarding claim 16, A computer-implemented method for handling wireless communication, comprising: implementing, by one or more processors of a server, a plurality of virtual routers within a virtual mesh network environment; establishing, via a communication interface of the server, a deterministic connection between each of the plurality of virtual routers and each of a plurality of physical router devices configured to communicate wirelessly with a plurality of low-power wireless devices, wherein each of the virtual routers corresponds to one of the physical router devices and is configured to communicate with the plurality of low-power wireless devices through such corresponding physical router device; implementing, by the one or more processors of the server, a virtual communication layer configured to route inter-router communication between the plurality of virtual routers; receiving, at the plurality of physical router devices, data from the plurality of low-power wireless devices; communicating, via the virtual communication layer, non-deterministic communication between a virtual router of the plurality of virtual routers and another virtual router of the plurality of virtual routers according to a standard wireless mesh network protocol for physical nodes within a wireless mesh network; and communicating, by the one or more processors of the server, the data to a client application external to the virtual mesh network environment from at least one of the plurality of virtual routers.
Therefore, the independent claims 1 and 14, together with their respective dependent claims are allowed for the reason given above. 
Claims 2-8 and 11, 13-15 and 17, 19-20 are allowed since they depend on claims 1, 10 and 16 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US 2018/0227719 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/01/2022
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473